DETAILED ACTION
Claims 1-10 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masoud et al. (US 2018/0144244, hereinafter Masoud).

As per claim 1, Masoud teaches a medical information processing apparatus comprising a processing circuitry configured: 
to distribute, to an information processing apparatus provided at each of a plurality of medical institutions, a program for causing a machine learning process to be executed by using medical data held at the medical institution having the information processing apparatus (i.e., deep neural network model is deployed to respective distributed clients such as computing systems at respective medical facilities, processing of the source data using a deployed version of the deployed deep neural network model, within respective workflows at the distributed clients, see at least Fig. 5, [0039], [0055]); 
to receive, from each of the information processing apparatuses, a change amount in a parameter related to the machine learning process, regarding a change caused in conjunction with the execution of the machine learning process (i.e., deltas is provided to a central parameter server, see at least [0040], [0041]); 
to adjust a value of the parameter on a basis of the received change amount (i.e., as deltas are received, weight adjustments for the neural network may be determined, see at least [0033], [0041]); and 
to transmit the adjusted parameter to each of the information processing apparatuses to cause the machine learning process to be executed on a basis of the parameter (i.e., this new set of weights then may be distributed to the respective clients for further use and testing, see at least [0042]).  

As per claim 2, Masoud teaches wherein, on the basis of the change amount in the parameter received from each of the information processing apparatuses, the processing circuitry determines a value of the parameter that is used in common to trained models created by the information processing apparatuses (i.e., as deltas are received, weight adjustments for the neural network may be determined, this new set of weights then may be distributed to the respective clients for further use and testing, see at least [0033], [0041], [0042]).  

As per claim 10, the limitations recited in the medical information processing system claim are substantially similar to the limitations recited in claim 1. Therefore, claim 10 is rejected using the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masoud, in view of Moloney (US 2021/0287080).

As per claim 3, Masoud teaches wherein the processing circuitry further receives a piece of state information indicating a state of the machine learning process from each of the information processing apparatuses (i.e., model feedback can be provided from a large number of computing systems, see at least [0028], [0033], [0052]).
Masoud does not explicitly teach on a basis of the received pieces of state information, the processing circuitry causes a screen to be displayed in such a manner that comparison among the states of the machine learning processes executed by the information processing apparatuses is possible.  
Moloney teaches on a basis of received piece of state information, a processing circuitry causes a screen to be displayed in such a manner that comparison among states of a machine learning processes executed by an information processing apparatuses is possible (i.e., user interface may present a visualization of particular local devices and clusters of local devices and the active deep learning models operating there, see at least Fig. 6, [0032], [0064], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masoud on a basis of the received pieces of state information, the processing circuitry causes a screen to be displayed in such a manner that comparison among the states of the machine learning processes executed by the information processing apparatuses is possible as similarly taught by Moloney to provide a user interface to present of a visualization of deep learning models and device states to allow a human operator to interact with and control operation (see at least [0032], [0064], [0065] of Moloney).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masoud, in view of Moloney, further in view of Choudhary et al. (US 2019/0385043, hereinafter Choudhary).

As per claim 4, Masoud does not explicitly teach wherein each of the pieces of state information includes a quantity of pieces of medical data used by the corresponding information processing apparatus in the machine learning process, and the processing circuitry causes percentages to be displayed in such a manner that comparison is possible, the percentages each indicating a percentage of the quantity of pieces of medical data included in the state information received from the corresponding information processing apparatus, relative to a total quantity of pieces of medical data included in the pieces of state information received from the information processing apparatuses.
Choudhary teaches each pieces of state information includes a quantity of pieces of data used by the corresponding information processing apparatus in the machine learning process (i.e., the client device generates training sample indicators, which may include a number of training samples, see at least [0074]), and 
the percentages each indicating a percentage of the quantity of pieces of data included in the state information received from the corresponding information processing apparatus, relative to a total quantity of pieces of data included in the pieces of state information received from the information processing apparatuses (i.e., number of training samples may be represented as a fraction of total training samples within a given training iterations, see at least [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masoud such that each of the pieces of state information includes a quantity of pieces of medical data used by the corresponding information processing apparatus in the machine learning process, the percentages each indicating a percentage of the quantity of pieces of medical data included in the state information received from the corresponding information processing apparatus, relative to a total quantity of pieces of medical data included in the pieces of state information received from the information processing apparatuses as similarly taught by Choudhary because the accuracy and/or reliability of modified parameter indicators from individual client devices can vary based on the amount of training samples, and providing the amount of training samples information allow modified parameters from individual client devices to be weighted more accurately (see at least [0075] of Choudhary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the percentage is displayed in such a manner that comparison is possible because Moloney teaches visualization of deep learning models down to the level of individual weights and specifying weight aggregation strategy (see at least [0064], [0065] of Moloney) and it would have been obvious that the visualization includes amount of sample information as Choudhary discloses that amount of training sample information is useful in weighting modified parameters (see at least [0075] of Choudhary).
As per claim 5, Masoud does not explicitly teach wherein each of the pieces of state information includes information in which a quantity of pieces of medical data used by the corresponding information processing apparatus in the machine learning process is counted with respect to each patient attribute related to the medical data, and the processing circuitry causes percentages to be displayed in such a manner that comparison is possible in units of the patient attributes, the percentages each indicating a percentage of the quantity of pieces of medical data included in the state information received from the corresponding information processing apparatus, relative to a total quantity of pieces of medical data included in the pieces of state information received from the information processing apparatuses.  
Choudhary teaches each pieces of state information includes information in which a quantity of pieces of data used by the corresponding information processing apparatus in a machine learning process is counted with respect to each attribute related to the data (i.e., number of features present corresponding to individual training samples, see at least [0074]), and 
the percentages each indicating a percentage of the quantity of pieces of data included in the state information received from the corresponding information processing apparatus, relative to a total quantity of pieces of data included in the pieces of state information received from the information processing apparatuses (i.e., the number of features may be represented by the number (or percentage) of samples where a particular feature is represented, see at least [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masoud such that each of the pieces of state information includes information in which a quantity of pieces of medical data used by the corresponding information processing apparatus in the machine learning process is counted with respect to each patient attribute related to the medical data, the percentages each indicating a percentage of the quantity of pieces of medical data included in the state information received from the corresponding information processing apparatus, relative to a total quantity of pieces of medical data included in the pieces of state information received from the information processing apparatuses as similarly taught by Choudhary because providing the number of features information allow modified parameters from individual client devices to be weighted more accurately (see at least [0075] of Choudhary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that and the processing circuitry causes percentages to be displayed in such a manner that comparison is possible in units of the patient attributes because Moloney teaches visualization of deep learning models down to the level of individual weights and specifying weight aggregation strategy (see at least [0064], [0065] of Moloney) and it would have been obvious that the visualization includes percentage information in units of patient attributes as Choudhary discloses the number of features information is useful in weighting modified parameters (see at least [0075] of Choudhary).

As per claim 6, Masoud teaches wherein the state information includes an evaluation value on a model created by the corresponding information processing apparatus in the machine learning process (i.e., model feedback can be provided from a large number of computing systems, see at least [0028], [0033], [0052]).
Masoud does not explicitly teach the processing circuitry causes the evaluation value included in the state information received from each of the information processing apparatuses to be displayed in such a manner that comparison is possible.  
Moloney teaches processing circuitry causes evaluation value included in  state information received from each of the information processing apparatuses to be displayed in such a manner that comparison is possible (i.e., user interface may present a visualization of particular local devices and clusters of local devices and the active deep learning models operating there, see at least Fig. 6, [0032], [0064], [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masoud such that the processing circuitry causes the evaluation value included in the state information received from each of the information processing apparatuses to be displayed in such a manner that comparison is possible as similarly taught by Moloney to provide a user interface to present of a visualization of deep learning models and device states to allow a human operator to interact with and control operation (see at least [0032], [0064], [0065] of Moloney).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masoud, in view of Moloney, further in view of Choudhary, further in view of Hazard et al. (US 2019/0311220, hereinafter Hazard).

As per claim 7, Masoud does not explicitly teach wherein, in accordance with an operation instructing that the quantity of pieces of medical data be changed, the processing circuitry further instructs the information processing apparatus designated in the operation to either increase or reduce the quantity of pieces of medical data used in the machine learning process.  
Hazard teaches in accordance with an operation instructing that the quantity of pieces of  data be changed, the processing circuitry further instructs the information processing apparatus designated in the operation to either increase or reduce the quantity of pieces of data used in the machine learning process (i.e., reduce the size of sets of data elements, the system or operator may require more data than is in the current training data set, and therefore may request additional data to augment the current training data set, see at least [0019], [0020], [0023], [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masoud such that in accordance with an operation instructing that the quantity of pieces of medical data be changed, the processing circuitry further instructs the information processing apparatus designated in the operation to either increase or reduce the quantity of pieces of medical data used in the machine learning process as similarly taught by Hazard to remove data that contribute little to the overall informational value of the set of data, and to add training data that provide additional information (see at least [0020], [0022], [0023], [0085] of Hazard). 

As per claim 8, Masoud does not explicitly teach wherein, upon receipt of the operation instructing that the quantity of pieces of medical data be reduced, the processing circuitry instructs the information processing apparatus designated in the operation to reduce the quantity of pieces of medical data and to also re-execute the machine learning process.  
Hazard teaches wherein, upon receipt of the operation instructing that the quantity of pieces of data be reduced, the processing circuitry instructs the information processing apparatus designated in the operation to reduce the quantity of pieces of data and to also re-execute the machine learning process (i.e., reduce the size of sets of data elements, see at least [0019], [0020], [0023], [0034], [0106], [0107], [0154]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masoud such that upon receipt of the operation instructing that the quantity of pieces of medical data be reduced, the processing circuitry instructs the information processing apparatus designated in the operation to reduce the quantity of pieces of medical data and to also re-execute the machine learning process as similarly taught by Hazard to remove data that contribute little to the overall informational value of the set of data to reduce size of the model (see at least [0020], [0023], [0034], [0106] of Hazard). 

As per claim 9, Masoud does not explicitly teach wherein, upon receipt of the operation instructing that the quantity of pieces of medical data be increased, the processing circuitry instructs the information processing apparatus designated in the operation to increase the quantity of pieces of medical data and also provides sample data that does not belong to any of the medical institutions as medical data corresponding to a quantity of pieces of medical data that are lacking.  
Hazard teaches upon receipt of the operation instructing that the quantity of pieces of data be increased, the processing circuitry instructs the information processing apparatus designated in the operation to increase the quantity of pieces of data and also provides sample data that does not belong to any of the institutions as medical data corresponding to a quantity of pieces of data that are lacking (i.e., the system or operator may require more data than is in the current training data set, and therefore may request additional data to augment the current training data set, synthetic data may be requested, see at least [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masoud such that upon receipt of the operation instructing that the quantity of pieces of medical data be increased, the processing circuitry instructs the information processing apparatus designated in the operation to increase the quantity of pieces of medical data and also provides sample data that does not belong to any of the medical institutions as medical data corresponding to a quantity of pieces of medical data that are lacking as similarly taught by Hazard to add training data that provide additional information (see at least [0020], [0022], [0023], [0085] of Hazard). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krishnapuram et al. (US 2014/0088989) is cited to teach a predictive model of medical knowledge is trained from patient data of multiple different medical centers.
McMahan et al. (US 2019/0227980) is cited to teach training user-level differentially private machine-learned models.
Walters et al. (US 2020/0302234) is cited to teach reducing training datasets.
Sheller et al. “Multi-Institutional Deep Learning Modeling without sharing Patient Data: A Feasibility Study on Brain Tumor Segmentation” October 2018, arXiv:1810.04304v2.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121